IN THE SUPREME COURT OF THE STATE OF NEVADA


                   BRET 0. WHIPPLE, ESQ.                                  No. 70219
                   Petitioner,
                   vs.
                   THE STATE BAR OF NEVADA, A
                   DIVISION OF THE SUPREME COURT                                FILED
                   OF NEVADA; KAIT FLOCCHINI, ESQ,
                   AN INDIVIDUAL IN HER OFFICIAL
                                                                                JUN 2 3 2016
                                                                               TRACE K LINDEMAN
                   CAPACITY; AND BARTH AARON,                               CLERK OF SUPREME COURT
                   ESQ., AN INDIVIDUAL IN HIS                              BY   CS
                                                                                 DEPUTY C_Ell*
                   OFFICIAL CAPACITY.
                   Respondents.

                                      ORDER DENYING PETITION
                               FOR WRIT OF MANDAMUS OR PROHIBITION
                               This is an original petition for a writ of mandamus or
                   prohibition challenging a decision of a Northern Nevada Disciplinary
                                                               -
                   Board hearing panel that denied petitioner's request to stay the
                   disciplinary proceedings pending final review of the NRCP 11 sanctions
                   matter in Docket No. 68668, out of which the disciplinary complaint arose.
                               Having reviewed the petition and appendix, we conclude that
                   petitioner has not demonstrated that our intervention by extraordinary
                   writ relief is warranted. See Pan u. Eighth Judicial Dist. Court, 120 Nev.
                   222, 228, 88 P.3d 840, 844 (2004). SCR 108 provides that a "complaint
                   shall not be deferred or abated because of substantial similarity to the
                   material allegations of pending criminal or civil litigation" unless good
                   cause is found by a three-member screening panel appointed under SCR
                   105(1). The hearing panel denied petitioner's stay request because it was
                   not timely presented to a screening panel and because petitioner did not
                   show good causeS supporting a stay. Petitioner has not demonstrated that
                   the hearing panel's decision was in excess of its jurisdiction or constituted
SUPREME COURT
        OF
     NEVADA


10) 1947A    ce,
                                                                                           lb-19
                an arbitrary or capricious exercise of discretion.    See NRS 34.160; NRS
                34.320; Int'l Game Tech., Inc. v. Second Judicial Dist. Court, 124 Nev. 193,
                197, 179 P.3d 556, 558 (2008). Accordingly, we decline to intervene in this
                matter and we deny the petition.     See NRAP 21(b)(1); Smith v. Eighth
                Judicial Dist. Court, 107 Nev. 674, 677, 818 P.2d 849, 851 (1991) (stating
                that a petition for extraordinary writ relief is purely discretionary with
                this court).
                               It is so ORDERED.


                                                                                         , J.
                                                            Douglas




                                                                                          J.




                cc: Chair, Northern Nevada Disciplinary Panel
                     C. Stanley Hunterton, Bar Counsel, State Bar of Nevada
                     Justice Law Center
                     Barth Aaron




SUPREME COURT
     OF
   NEVADA
                                                      2
(0) 1947A cen